NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PRUDENCIO PEREZ-GONZALEZ,                        No.   17-71737

                Petitioner,                      Agency No. A201-021-905

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 6, 2020**
                                  Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and HURWITZ, Circuit Judges.

      Prudencio Perez-Gonzalez petitions for review of the Board of Immigration

Appeals’ (BIA’s) denial of his applications for asylum, withholding of removal,

relief under the Convention Against Torture (CAT), and cancellation of removal.

The facts are known to the parties, so we do not repeat them here.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                             I

         “[A]bsent a colorable legal or constitutional claim, we lack jurisdiction to

review the BIA’s discretionary determination that an alien failed to prove” the

requisite hardship for cancellation of removal. Vilchiz-Soto v. Holder, 688 F.3d

642, 644 (9th Cir. 2012) (order); see also 8 U.S.C. § 1252(a)(2)(B)(i). Perez-

Gonzalez argues that we have jurisdiction because the immigration judge (IJ)

reviewing his application applied the wrong legal standard. However, he fails to

show any legal error in the decision. For example, he claims that the IJ failed to

conduct a future-oriented analysis, but the IJ did consider future aspects, including

the fact that Perez-Gonzalez’s youngest child was expected to remain enrolled in

therapy until the age of three. Accordingly, we lack jurisdiction to review his

claim.

                                            II

         Perez-Gonzalez contends that the IJ violated his due process rights because

he exceeded his role as an impartial arbiter when he questioned Perez-Gonzalez,

his lawyer, and the translator about the inconsistency between Perez-Gonzalez’s

testimony, his father’s original death certificate, and the translation. However, the

IJ has the statutory authority to “interrogate, examine, and cross-examine the alien

and any witnesses.” 8 U.S.C. § 1229a(b)(1). He did not violate Perez-Gonzalez’s

due process rights by asking tough questions. Perez-Lastor v. INS, 208 F.3d 773,


                                            2
782 n.9 (9th Cir. 2000).

                                         III

      Substantial evidence supports the BIA’s determination that Perez-Gonzalez

was not credible in his testimony about the inconsistency involving the

circumstances of his father’s death. See Shrestha v. Holder, 590 F.3d 1034, 1039–

40 (9th Cir. 2010). Perez-Gonzalez argues that the adverse credibility

determination is not supported by substantial evidence because the omission was

an innocent oversight. However, the record did not compel the IJ or the BIA to

accept Perez-Gonzalez’s account when the alternative explanation—that he

omitted significant adverse information—was supported by the record. See Don v.

Gonzales, 476 F.3d 738, 744 (9th Cir. 2007).

                                         IV

      Because substantial evidence supports the adverse credibility determination,

Perez-Gonzalez has not met his burden of proof that he is eligible for either

asylum, see 8 U.S.C. § 1158(b)(1)(B); 8 C.F.R. § 208.13(a), or withholding of

removal, see 8 U.S.C. § 1231(b)(3)(C); 8 C.F.R. § 208.16(b); see also In re M–S–,

21 I. & N. Dec. 125, 129 (B.I.A. 1995) (“A persecution claim which lacks veracity

cannot satisfy the burdens of proof and persuasion necessary to establish eligibility

for asylum and withholding relief.”).

      Accordingly, we need not decide whether he demonstrated an extraordinary


                                          3
circumstance that excuses the late filing of his asylum application. See 8 U.S.C.

§ 1158(a)(2)(D). Nor need we reach whether “Americanized Mexicans” or

individuals who refused to join the Line cartel constitute “particular social

group[s]” under 8 U.S.C. § 1231(b)(3)(A).

                                          V

      Although Perez-Gonzalez provided country reports which suggest that there

are ongoing human rights abuses in Mexico, none of this evidence compels the

conclusion that he is more likely than not to be tortured if he returns to Mexico.

Shrestha, 590 F.3d at 1048. Perez-Gonzalez argues that the BIA’s analysis of his

eligibility for CAT relief was deficient because it failed meaningfully to address

country conditions in Mexico. However, the BIA is not required to discuss each

piece of evidence in specific terms; it may use general language to show that it

considered all the evidence in the record. Garcia v. Holder, 749 F.3d 785, 791–92

(9th Cir. 2014).

      Perez-Gonzalez’s petition for review as to his claim for cancellation of

removal is DISMISSED, and his petition for review as to his claims for asylum,

withholding of removal, and CAT relief is DENIED.




                                          4